Citation Nr: 0718055	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-40 183	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an effective date prior to August 11, 2003 
for special monthly compensation (SMC) under 38 U.S.C.A. 
§ 1114(l), based on the need for regular aid and attendance 
(A & A).

2. Entitlement to an effective date prior to February 2, 2004 
for a 100 percent rating for depression with anxiety attacks.

3. Entitlement to an effective date prior to February 2, 2004 
for SMC under 38 U.S.C.A. § 1114 (p), at the intermediate 
rate between 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(m) 
based on the need for A & A with additional disability 
(depression with anxiety attacks) independently ratable at 50 
percent or more.

4. Entitlement to an effective date prior to August 11, 2003 
for SMC for loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1984 to August 1987.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from December 2003 and 
May 2004 rating decisions of the Reno, Nevada Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2005, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.

A May 2004 rating decision granted the veteran SMC under 
38 U.S.C.A. § 1114(l) effective from February 2, 2004.  
Hence, the appellate issue as to the effective date for 
benefits under 38 U.S.C.A. § 1114(l) was originally 
characterized as seeking § 1114(l) benefits prior to that 
date.  Subsequently (although such action is not specifically 
described in a rating decision, statement of the case (SOC), 
or supplemental SOC (SSOC)), the RO apparently granted an 
earlier effective date of August 11, 2003 for this benefit.  
See June 2005 SSOC.  The issue as to this benefit has been 
characterized accordingly.


FINDINGS OF FACT

1. The veteran's claim for SMC under § 1114(l) was received 
on August 11, 2003; the record does not show that prior to 
August 11, 2003 the veteran required the regular aid and 
attendance of another person due to service-connected 
disability.

2. A December 2003 rating decision granted service connection 
for depression with anxiety attacks, rated 70 percent, 
effective from August 11, 2003; the veteran did not appeal 
the effective date assigned for the grant of service 
connection.

3. On February 2, 2004, the RO received the veteran's claim 
requesting reconsideration of the rating assigned to his 
service-connected depression with anxiety attacks; prior to 
February 2, 2004, it was not factually ascertainable from the 
medical evidence of record that the veteran's depression with 
anxiety attacks warranted a 100 percent rating.

4. From August 11, 2003 the veteran has been rated entitled 
to SMC under 38 U.S.C.A. § 1114(l) (essentially for 
disability of the right upper extremity) and has also had 
separate and distinct additional service-connected disability 
independently ratable at 50 percent or more.

5. The veteran's initial claim for service connection (and 
compensation/SMC) for erectile dysfunction was received on 
August 11, 2003. 


CONCLUSIONS OF LAW

1. An effective date earlier than August 11, 2003 is not 
warranted for SMC under § 1114(l).  38 U.S.C.A. §§ 1114, 
5101, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.157, 3.350, 3.352, 3.400 (2006).

2. An effective date prior to February 2, 2004 is not 
warranted for the assignment of a 100 percent rating for 
depression with anxiety attacks.  38 U.S.C.A. §§ 5101, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.157, 3.400, 4.130, Diagnostic Code (Code) 9434 (2006).

3. An effective date of August 11, 2003, but no earlier, is 
warranted for SMC at the intermediate rate between 
38 U.S.C.A. § 1114 (l) and § 1114 (m) based on the need for 
regular A & A with additional disability independently 
ratable at 50 percent or more.  38 U.S.C.A. §§ 1114, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 3.350 (2006).

4. An effective date prior to August 11, 2003 is not 
warranted for the grant of SMC for loss of use of a creative 
organ.  38 U.S.C.A. §§ 1114 (k), 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.400, 3.350 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decisions on appeal granted an increased 100 
percent rating for depression with anxiety attacks and SMC at 
various applicable rates and assigned effective dates for 
these awards, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  A 
November 2004 SOC provided notice on the "downstream" 
issues of the effective dates of the awards; a June 2005 SSOC 
readjudicated the matter after the veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105.  The veteran has had ample 
opportunity to participate in the adjudicative/appeal process 
and to present argument.  The nature of the benefits sought 
is such that essentially application of governing law to the 
facts shown by the evidence of record is determinative, and 
the veteran is not prejudiced by any technical notice defect 
that may have occurred early in the process.  Neither the 
veteran nor his representative has alleged that notice in 
this case was less than adequate.

The veteran's treatment records have been secured.  It is 
once again noteworthy that determinations regarding effective 
dates of awards are based, essentially, on what was shown by 
the record at various points in time and application of 
governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any such 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claims.

B.	Factual Background, Legal Criteria, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

An exception to this rule provides that the effective date of 
an award for increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

Governing statute and regulations, as well as administrative 
issue and precedent case law do not provide specific 
provision or guidance regarding effective dates of SMC 
awards.  There are elements of SMC (i.e., a higher rate of 
compensation) that suggest that these should be considered 
claims for increase (warranting consideration of 38 U.S.C.A. 
§ 5110(b)(2) & 38 C.F.R. § 3.400(o)(2)); and, in fact, 
scattered throughout the rating schedule are directives when 
SMC should be considered/awarded in rating a disability (see 
38 C.F.R. § 4.71a, Code 5250, e.g.).  However, there are 
additional elements to SMC which suggest that at least some 
of these claims should be considered original claims.  For 
example, a claim for SMC for loss of use of a creative organ 
requires recognition of a genitourinary system problem as 
service connected; and an award of SMC based on A & A 
requires a showing of a level of care that may not be 
transparent from the medical evidence of record, but requires 
assessment of allegations made.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

Effective Date for SMC under § 1114(l) 

An award of SMC under § 1114(l), based on the need for 
regular A & A of another person, is warranted if the 
veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determination 
as to the need for A & A must be based on actual requirements 
of personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of a claimant to dress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reasons of the particular disability cannot be done without 
aid; inability of the claimant to feed himself through the 
loss of coordination of upper extremities or through extreme 
weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, that requires care and 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352.  

The veteran argued at the June 2005 hearing and in several 
written statements that he is entitled to an effective date 
of March 1, 2003 for SMC under 38 U.S.C.A. § 1114(l) (based 
on the need for regular A & A) because his representative was 
supposed to file his claim for this benefit at that time, but 
did not do so.  Essentially, he argues that on February 28, 
2003 he went to the DAV offices at the VA Medical Center and 
told an employee there that he wanted to file claims to 
include establishing service connection for depression with 
anxiety attacks and for A & A benefits.  [The veteran did not 
timely appeal the effective date for the grant of service 
connection for depression with anxiety attacks; hence, that 
is not an issue before the Board in this case.]  The employee 
had him sign the claim form and said she would formally type 
up the claim for him, since he was unable to use his right 
hand to write.  

The record shows that in January 2003 the veteran filed 
claims seeking service connection for a mental condition, 
esophageal reflux, and right shoulder arthritis.  On March 3, 
2003, he filed a claim of service connection for reflex 
sympathetic dystrophy as secondary to his service-connected 
thoracic outlet syndrome.  In an April 2003 statement he 
advised that he wished to stop the processing of all pending 
claims.  The veteran has stated that he submitted the April 
2003 request based on faulty advice from his DAV 
representative.

The veteran's claim seeking SMC for A&A was received August 
11, 2003, and the RO has granted benefits under 38 U.S.C.A. 
§ 1114(l) from that date.  While the Board is sympathetic to 
the fact that his claim may have been submitted earlier 
absent the alleged error by his representative, his argument 
is essentially one of equitable estoppel, and the Board is 
precluded from awarding benefits based on estoppel.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995) (rejecting 
appellant's argument that she was prevented from filing a 
timely claim because of advice from a local veterans' service 
office); see also Townsend v. Brown, 9 Vet. App. 258, 260 
(1996) (finding that a Notice of Appeal to the Court was 
untimely and that it was irrelevant that the appellant had 
relied on advice from a local veterans service office 
regarding the time limit for filing a Notice of Appeal).  The 
Board cannot grant benefits where they are not allowed by 
statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(finding where a statute specifically provided an effective 
date as the date of application, an earlier effective date 
was not allowed under equitable estoppel because payment of 
government benefits must be authorized by statute).  

The veteran's award of SMC under 38 U.S.C.A. § 1114(l) was 
based on a determination that because of his service 
connected disability of the right upper extremity, he 
required the regular A & A of his spouse.  See May 2004 
rating decision.  

The veteran's claim for SMC based on the need for regular aid 
and attendance, under 38 U.S.C.A. § 1114(l) was received 
August 11, 2003.  The record does not contain any 
communication from the veteran or his representative that may 
be reasonably construed as a formal or informal claim for 
such benefit received prior to that date.  See 38 C.F.R. 
§§ 3.151, 3.155.  

If the claim for 38 U.S.C.A. § 1114(l) benefits is to be 
considered an original claim under 38 U.S.C.A. § 5110(a), an 
effective date prior to August 11, 2003 for the award of such 
benefit is not warranted as that is the date of application 
for the benefit.  

If the claim is to be treated as a claim for increase, it is 
notable that the veteran's need for regular A & A was not 
shown by competent evidence prior to August 11, 2003.  An 
April 4, 2003 administrative letter from a VA doctor states 
the veteran's "life activities are markedly limited because 
he is right hand dominant.  He cannot dress himself, bath[e], 
or feed himself without some level of assistance."  Notably, 
this letter primarily focuses on the possibility of the 
veteran's return to work, and concludes that he could not 
work in employment requiring use of the right upper 
extremity.  While it indicates the veteran needed some 
assistance, it does not show that he needed the regular 
assistance of another person, and does not discuss at any 
length the accommodations in self-care functions possible by 
transferring functions to the non-dominant left upper 
extremity.  The record contains no competent lay or medical 
evidence prior to August 11, 2003 that shows the veteran 
required the regular assistance of another individual in 
performing activities of daily living.  Hence, an earlier 
effective date within the one year period prior to the date 
of the veteran's claim, August 11, 2003, (See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2)) is also not warranted.  

Effective Date for 100 Percent Rating for Depression with 
Anxiety Attacks

The veteran contends that he is entitled to an earlier 
effective date because the November 2003 VA psychiatric 
examination was inadequate and the examiner appeared not to 
know how to perform a mental health evaluation as she only 
asked him about his childhood and interviewed him for only a 
half hour.  He essentially alleges that since an April 2004 
VA examination showed his symptoms reflected a 100 percent 
rating that the November 2003 examination, completed only a 
few months earlier, would also have revealed similar findings 
had it been done correctly.

Depression with anxiety attacks is rated under 38 C.F.R. 
§ 4.130, Code 9434.  A 100 percent rating is warranted where 
there is total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent rating is warranted for depression with anxiety 
attacks where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Code 9434.

Initially, the Board notes that while the veteran requested 
reconsideration of the 70 percent rating assigned by the 
December 2003 rating decision, he did not appeal the 
effective date (August 11, 2003) for the grant of service 
connection assigned by that rating decision.  Hence, the 
December 2003 rating decision is final regarding the August 
11, 2003 effective date for the grant of service connection 
for depression with anxiety attacks based on the evidence of 
record at the time and is not subject to revision in the 
absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
CUE in the December 2003 rating decision has not been 
alleged, and that rating decision is a legal bar to an 
effective date for any rating for depression with anxiety 
attacks prior to August 11, 2003.  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Hence, the Board may only 
consider entitlement to an increased rating for the period 
between August 11, 2003 and February 2, 2004.  

October 2003 VA treatment records show the veteran was seen 
for complaints of increased depression and anxiety, low self-
esteem, chronic pain, and social withdrawal.  His speech was 
rapid and pressured and his mood was severely depressed.  He 
became tearful upon discussing how hopeless and despondent he 
had become because of his chronic pain, his multiple physical 
limitations, and his fear that VA was going to decrease his 
compensation benefits.  He was oriented to person, place, and 
time; his thoughts and memory were within normal limits; 
there was no evidence of hallucinations, delusions, or 
paranoid ideation; and there was no evidence of manipulation 
or malingering.  The psychologist concluded that due to the 
nature, severity, and chronicity of his mood disorder the 
veteran could no longer maintain gainful employment or 
sustain effective social relationships.  

On November 2003 VA examination the veteran reported that he 
was tearful and irritable; he had trouble falling asleep and 
staying asleep; he worried constantly about everything; his 
energy was poor; his weight was increasing; he easily became 
overwhelmed; he thought about suicide all the time, but would 
not carry out his ideations because of his religious beliefs; 
he experienced anhedonia, except when he was with his wife 
and children; he did not have any interests and lacked 
motivation; he felt excessive guilt; and he had difficulty 
concentrating.  He reported that he mainly stayed at home 
except to go to medical appointments and to take his wife out 
for dinner about once a month.  On mental status examination, 
the examiner noted there was no impairment of thought process 
or communication; no delusions or hallucinations; no 
inappropriate behavior; no obsessive or ritualistic behavior; 
and no impaired impulse control.  He was neatly dressed, with 
good hygiene and grooming; he was cooperative, but tearful 
throughout the interview; he was not homicidal, but thought 
about suicide; he was oriented to person, place, time, and 
situation; long term memory was good; he thought his short 
term memory was okay, but his wife told him he often forgot 
things; his speech was goal oriented and logical with soft 
tone and good rhythm, but it was hard for him to speak 
sometimes because of tearfulness; he reported experiencing 
panic attacks about 10 times a day; and his insight, 
judgment, perception, coordination, and comprehension were 
good.  He felt a lack of energy, excessive guilt, 
helplessness and hopelessness; he worried excessively, was 
irritable and tearful, and had difficulties concentrating and 
making decisions for himself.  The examiner provided a 
diagnosis of major depression and stated that the depression 
was secondary to the veteran's inability to do what he 
expects of himself as a husband and father and man, because 
of his service-connected disabilities and that it was 
becoming worse as his physical health deteriorated; his 
medications appeared to be worsening his depression; because 
of the depression he was not able to do various things that 
he would have been able to do for himself in terms of self-
care and hobbies; and despite his religious beliefs he was 
considered a high risk for suicide.
January 2004 VA treatment records show the veteran was angry, 
depressed, and frustrated because he was given the wrong 
personal-use microcurrent unit for pain relief.  He was 
crying and very anxious and upset to the point where he was 
unable to control himself.

There is no competent (medical) evidence between August 11, 
2003 and February 2, 2004, that the veteran's depression with 
anxiety attacks was symptomatic to such a degree so as to 
warrant a 100 percent rating under the Code 9434 criteria 
outlined above.  Gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living (including personal 
hygiene), disorientation, or memory loss for names of close 
relatives, own occupation, or own name, or symptoms of 
similar gravity were not shown during this period.  While the 
competent medical evidence shows the veteran had suicidal 
ideation and had panic attacks, these symptoms are all 
contemplated by the 70 percent rating and the competent 
evidence does not show that depression with anxiety attacks 
caused him total occupational and social impairment.  

A review of the entire disability picture shown by the 
November 2003 VA examination and VA treatment records reveals 
the veteran's disability picture most nearly approximated a 
70 percent rating prior to February 2, 2004.  The Board notes 
the veteran's arguments that the November 2003 VA examination 
was inadequate.  However, a review of this VA examination 
shows the examiner elicited substantial detailed information 
regarding the veteran's current symptoms and completed a 
thorough mental status examination of him; findings appear to 
be consistent with previous and subsequent findings regarding 
the veteran's mental disability.  The veteran's presentation 
on examination was described, including that he was well-
dressed, with good hygiene, and displayed no impairment of 
thought or communication.  In fact, the findings reported 
were exceptionally thorough, and there is nothing in the 
November 2003 examination report that leads the Board to 
believe the examination was less than adequate.  

Consequently, there is no evidentiary or legal basis for 
making the award of the 100 percent rating for depression 
with anxiety attacks effective prior to February 2, 2004.

Effective Date for SMC at the Intermediate Rate between 
38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(m).  

Under 38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(3) 
entitlement to this intermediate rate is warranted when a 
veteran has established entitlement to SMC under 38 U.S.C.A. 
§ 1114(l), and has additional service-connected disability 
separate and distinct and involving different anatomical 
segments or bodily systems independently ratable at 50 
percent or more.  In other words, two criteria must be met: 
(1) entitlement to 38 U.S.C.A. § 1114(l) benefits and (2) 
separate and distinct service-connected disability rated 50 
percent or more.  (The disability must also be permanent in 
nature.  The RO has apparently conceded permanency, and that 
matter is not in dispute at this time.)  Both of these 
criteria were met as of August 11, 2003.  Accordingly, an 
earlier effective date of August 11, 2003 for the 
intermediate rate is warranted.  Neither criterion was met 
prior to August 11, 2003; the psychiatric disability was not 
shown and entitlement to SMC under 38 U.S.C.A. § 1114(l) was 
not established.  Consequently, an effective date prior to 
August 11, 2003 is not warranted.  The law is dispositive in 
this matter.  

Effective Date for SMC for Loss of Use of a Creative Organ

SMC under the provisions of 38 U.S.C.A. § 1114(k) is payable 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs.  38 C.F.R. § 3.350(a).  

Initially, the veteran alleges that he filed a claim for loss 
of use of a creative organ in February 2003, but it was not 
filed with VA at that time because of an error by his 
representative.  As explained above regarding the effective 
date for SMC under § 1114(l), the Board is precluded from 
awarding benefits based on an argument that a claim was not 
filed earlier because of negligence by his representative.  
See Shields, 8 Vet. App. at 351; see Townsend, 9 Vet. App. at 
260.  The record does not reflect any evidence that could be 
construed as an informal or formal claim for erectile 
dysfunction prior to August 11, 2003.

This is an SMC matter that is essentially an original claim.  
Service connection for genitourinary disability/erectile 
dysfunction was not established (and not claimed) prior to 
the date of the veteran's claim for SMC for loss of use of a 
creative organ received on August 11, 2003.  

The veteran argues that he is entitled to an effective date 
prior to August 11, 2003 for SMC based on loss of use of a 
creative organ because he experienced sexual dysfunction 
before that date.  He states his erectile dysfunction results 
from the side effects of various medications he has been 
taking since well before August 11, 2003; in support of this 
argument he has submitted a listing of these medications and 
their reported sexual side effects.  

As noted above, the claims file does not contain any 
communication from the veteran or his representative that may 
be reasonably construed as a formal or informal claim for 
such benefit received prior to that date.  See 38 C.F.R. 
§§ 3.151, 3.155.  The governing law does not provide for an 
earlier effective date merely because a disability existed 
earlier.  See 38 C.F.R. § 3.400.  As a grant of compensation 
(and SMC) may not be earlier than the date of application for 
the compensation/service connection, governing law prohibits 
an effective date earlier than the August 11, 2003 effective 
date assigned.  

After reviewing the record, the Board is unable to find any 
basis under governing law for establishing an effective date 
for SMC for loss of use of a creative organ prior to the date 
of receipt of the claim, August 11, 2003.  Hence, this claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).







ORDER

An effective date prior to August 11, 2003 for SMC under 
38 U.S.C.A. § 1114(l), based on the need for regular A & A, 
is denied.

An effective date prior to February 2, 2004 for the 
assignment of a 100 percent rating for depression with 
anxiety attacks is denied.

An earlier effective date of August 11, 2003 for SMC at the 
intermediate rate between 38 U.S.C.A. § 1114(l) and 
38 U.S.C.A. § 1114(m) is granted, subject to the regulations 
governing payment of monetary awards.

An effective date prior to August 11, 2003 for the grant of 
SMC for loss of use of a creative organ is denied.



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


